          Case 2:20-cv-00413-APG-NJK Document 53 Filed 04/19/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     CHRIS CAVE,
 7                                                         Case No. 2:20-cv-00413-APG-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9
     MICHAEL BRINKLEY, et al.,
10
            Defendants.
11
12         On November 19, 2020, the Court granted a motion to stay discovery filed by Defendants
13 Brinkley and Mead (“Defendants”) pending resolution of Defendants’ motion to dismiss. Docket
14 No. 38; see also Docket No. 10 (motion to dismiss). The Court further ordered the parties to file
15 a joint proposed discovery plan within 14 days of the issuance of the order resolving Defendants’
16 motion. Docket No. 38 at 2. Defendants’ motion to dismiss was resolved on March 15, 2021.
17 Docket No. 51. To date, however, the parties have not filed a joint proposed discovery plan or
18 requested an extension to do so. See Docket. Accordingly, the parties are hereby ORDERED to
19 file a joint proposed discovery plan no later than April 23, 2021.
20         IT IS SO ORDERED.
21         Dated: April 19, 2021
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
